190 F.2d 166
UNITED STATES,v.SIMONS et al.
No. 4261.
United States Court of Appeals Tenth Circuit.
June 7, 1951.

Walter A. Rochow, Sp. Lit.  Atty., OHE, Washington, D.C.  (Ed Dupree, Gen. Counsel, OHE, and Leon J. Libeu, Asst. Gen. Counsel, OHE, Washington, D.C., on the brief), for appellant.
Gladys E. Friel, Tulsa, Okl., for appellees.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PHILLIPS, Chief Judge.


1
On May 26, 1950, the United States commenced this action against the Simonses, alleging violations of Sec. 206(a) of the Housing and Rent Act of 1947, as amended, 50 U.S.C.A.Appendix, § 1881 et seq., and the Controlled Housing Rent Regulation, 12 F.R. 4331, 13 F.R. 1861, and seeking restitution and injunctive relief.  The trial court found that Florence Simons, as agent of Evelyn Turk, rented certain housing accommodations in the Tulsa Rent Area to Asa C. Hammert for the period from February 15, 1948, to January 15, 1949, and collected a monthly rental for such period of $65 per month, and that the maximum legal rent on the housing accommodations during such period was $25 per month; that all housing accommodations in the Tulsa Rent Area had been decontrolled, and that the housing accommodations leased to Hammert were no longer subject to rent control.  The trial court concluded that since rent control was no longer in force in the Tulsa Rent Area, there was no basis for injunctive relief, and that since there was no basis for injunctive relief, the court had no power to require restitution for the excessive rent charged more than one year prior to the commencement of the action.


2
From a judgment dismissing the action as to Florence Simons the United States has appealed.


3
On authority of United States v. Fogaley, 10 Cir., 190 F.2d 163, the judgment is reversed and the cause remanded.